981 F.2d 1258
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles E. MCMANAMA, Plaintiff-Appellant,v.COUNTY OF CLACKAMAS, Defendant-Appellee.
No. 92-35411
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 23, 1992.*Decided Dec. 8, 1992.

Before SCHROEDER, FLETCHER and NOONAN, Circuit Judges.


1
MEMORANDUM*


2
Charles McManama appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 civil rights action pursuant to Fed.R.Civ.P. 12(b)(6).   We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.1


3
We review de novo the dismissal of a complaint under Fed.R.Civ.P. 12(b)(6) for failure to state a claim upon which relief can be granted.   Karim-Panahi v. Los Angeles Police Dept., 839 F.2d 621, 623 (9th Cir.1988).


4
McManama's complaint alleged six causes of action.   Even a liberal review of the record in a light most favorable to McManama reveals that each cause of action is directly related to the existence of a valid state court judgment against him.2


5
The United States District Court, as a court of original jurisdiction, has no authority to review the final determinations of a state court in judicial proceedings.   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983).   The fact that McManama invoked section 1983 and the fourteenth amendment in his complaint is not enough to confer subject matter jurisdiction on the district court.   See Worldwide Church of God v. McNair, 805 F.2d 888, 893 n. 4 (9th Cir.1986).   Because the constitutional claims presented by McManama are inextricably intertwined with the Oregon state court proceedings which resulted in the judgment McManama seeks to have vacated, the district court lacked subject matter jurisdiction over McManama's complaint.   Id. at 891-93.   Accordingly, the judgment of the district court is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 McManama's motion to strike the answering brief is denied


2
 Because it is clear that the jurisdictional deficiencies in this complaint could not have been cured by amendment, the district court did not have to allow McManama an opportunity to amend his complaint.   See Karim-Panahi, 839 F.2d at 623 (citations omitted)